*79The court decided that the plaintiffs were not entitled to recover, in an opinion per awriom as follows:
The evidence submitted by plaintiffs is not sufficient to show what .range-keeper devices were either manufactured *80for or used by the United States within the period beginning six years prior to filing of the original petition and July 10, 1934, the expiration date of the latest patent in suit (findings 12 and 14), and no findings on validity or infringement can be made. The petition must, therefore, be dismissed. It is so ordered.